Citation Nr: 9930843	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  94-46 054	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a back disorder.

2. Entitlement to service connection for a left knee disorder 
and left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel


INTRODUCTION

The veteran had active military duty from June 1967 to 
February 1970, from August 1970 to March 1974 and from August 
1987 to December 1988.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  At his April 1995 personal hearing, 
the veteran withdrew his claim of entitlement to service 
connection for a right knee disorder. 

In December 1996, the Board denied the veteran's claim for 
service connection for a skin disability, including as due to 
Agent Orange exposure and found that new and material 
evidence had been submitted to reopen his claims of 
entitlement to service connection for left knee and leg 
disorders.  The Board remanded the left knee and leg claims 
and the claim for service connection for a back disability to 
the RO for further evidentiary development.

Finally, in its December 1996 decision, the Board referred 
the issue of entitlement to an increased rating for service-
connected flat feet to the RO for further consideration.  
However, it does not appear that the matter has yet been 
addressed by the RO and is, again, referred to the RO for 
action deemed appropriate.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained by 
the RO.

2. A chronic back disorder was not present in service or 
manifested within one year thereafter, and any current 
back disorder, manifested by subjective complaints of 
pain, is not shown to be related to service or any 
incident of service.
3. A chronic leg knee disorder and left leg disorder were not 
present in service or manifested within one year 
thereafter, and any current left leg or left knee disorder 
is not shown to be related to service or any incident of 
service. 


CONCLUSIONS OF LAW

1. A back disorder was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).
2. A left leg disorder and left knee disorder were not 
incurred in service, nor may a left leg or knee disorder 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107; 38 C.F.R. §§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a back and left 
knee and leg disorders.  The veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented claims that are plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed and, to that end, it remanded the veteran's claims 
in December 1996 for further evidentiary development, 
including VA examinations.  The examination reports are 
associated with the claims file and no further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).



I. Factual Background

When examined for enlistment in March 1967, the veteran 
denied having recurrent back pain and said he had leg cramps.  
A musculoskeletal or lower extremity abnormality was not 
described on examination and he was found qualified for 
active service.  Clinical records are negative for complaints 
or treatment referable to back and left knee and leg 
disorders.  When examined for separation in February 1970, a 
musculoskeletal or lower extremity abnormality was not 
reported and the veteran denied having back trouble of any 
kind.

According to private hospital records dated in November and 
December 1973, during the veteran's second period of active 
service, he sustained an accidental gunshot wound of the 
right lower leg with a bullet in the knee joint and injury to 
the right peroneal nerve.  There were no complaints or 
treatment referable to a left knee, leg or back disorder.

A January 1987 enlistment examination report is negative for 
a musculoskeletal abnormality, noted that the veteran had 
mild pes planus and found him qualified for active service.  
In September 1987, the veteran was diagnosed with 
patellofemoral syndrome.  An emergency room record, 
apparently dated in October 1987 (date illegible) reflects 
the veteran's complaints of a left knee problem but on 
examination his knee was normal and diagnoses included 
sciatica.  

According to November and December 1987 podiatry and physical 
therapy records, the veteran was seen with complaints of 
chronic leg and foot pain for three months that interfered 
with his daily activities.  He complained of bilateral foot 
pain that increased with walking for several minutes and had 
the problem since basic training eight months earlier.  Along 
with bilateral flat feet, the veteran had anterior tibial 
pain.  X-rays of his feet and tibia showed no significant 
abnormalities.  The assessment was multiple lower extremity 
problems, including bilateral pes planus, shin splint pain 
with a need to rule out tibial stress fracture and the need 
to rule out planter fasciitis.

In July 1988, the veteran underwent extensive evaluation, 
pursuant to Medical Evaluation Board (MEB) proceedings, that 
concluded with a diagnosis of pes planovalgus deformity, 
symptomatic, both feet, that led to his being separated from 
service by reason of physical disability.  The July 1988 MEB 
examination was totally negative for complaints or findings 
referable to a left knee, left leg or back disorder.

In an August 1988 statement, in appeal of the MEB 
proceedings, the veteran said that he had no physical 
limitations or disabilities when he reentered service in 
August 1987, aside from mild flat feet and described foot and 
ankle pain incurred while on a road march.  Statements, also 
dated in August 1988, from two service comrades, are to the 
effect that the veteran performed his service duty well and 
noted his complaints of physical pain and discomfort 
associated with his disability, but did not reference a left 
knee or leg problem or back disorder.  

When seen in the orthopedic clinic in August 1988, the 
veteran complained of left knee pain and said his legs went 
to sleep when he sat at his desk.  The veteran indicated that 
these problems were present since the onset of foot problems 
in basic training.  He reported having give-away but no 
locking.  The diagnostic impression was possible lateral 
meniscus tear.

According to an October 1988 report, in September 1988, a 
reconvened Medical Board reviewed the findings and final 
disposition of the veteran's case.  It was determined that 
his flexible flat feet deformity was not service-connected 
and existed prior to service.  Physical examination findings 
primarily referenced the veteran's feet, although it was 
noted that arthroscopic surgery on the veteran's knee was not 
considered at the time because his complaints changed to the 
hamstring attachment, an extra-articular structure and the 
current examination had no findings to suggest significant 
pathology.  The specific knee discussed was unidentified.

The veteran disagreed with the MEB's action and, in an 
October 1988 statement, outlined his objections to the MEB's 
findings.  He stated that during basic training in 1987, 
while on a 15-mile road march, he developed severe pain in 
his feet to the point that he was unable to continue the 
march.  The veteran said that during his time in service and 
in combat, he never had any problems with his feet or lower 
extremities.  He noted that he had had an active life during 
the thirteen years between his second and third periods of 
active duty.  Further, he said if he had had a problem with 
his feet and legs, he would have noticed this while 
participating in various physical activities.  The veteran 
also reported that his current main concern was to support 
his family and pay his bills and that if the Medical Board 
did not find favorably with regard to some type of disability 
or compensation, it created an extreme hardship for him and 
his family.

Post service, a September 1989 VA examination report 
indicates that the veteran gave a history of participating in 
a15-mile road march during which he fell twice and injured 
his knee "because the left knee gives-way and both knees is 
[sic] bothered with associated with [sic] lumbar region pain 
and worse on the left side of the knee [sic]".  The veteran 
said a base doctor advised that his knee problem was due to 
his flat feet.  VA examination showed no left knee or left 
leg disorder, range of motion of all lower extremities was 
normal and the relevant diagnosis was "knee and feet 
possible post traumatic arthritis and/or strain of the knee 
due to pes planus."  X-rays taken at the time showed 
multiple tiny metallic densities in the right knee, most 
likely representing metallic foreign bodies, but a left knee 
abnormality was not noted.  X-rays of the veteran's 
lumbosacral spine showed minimal degenerative spurring but 
were otherwise unremarkable.

The veteran was reexamined by VA in June 1990, gave a history 
of a gunshot wound to his right knee in 1973 and said that, 
since September 1987, he experienced bilateral knee pain and 
weakness.  He reported having fallen five to six times, was 
evaluated and x-rays taken that were supposedly negative.  
The veteran stated that his right knee improved but he 
continued to have pain and stiffness with no locking, 
apparently as to right knee.  Examination findings showed 
some moderate grating and some clicking of the left patella 
on manipulation.  X-rays of the knees were negative for any 
left knee pathology.  Diagnoses included healed gunshot 
wounds of the right lower extremity with involvement of 
Muscle Group XIV and possible bilateral chondromalacia 
patella, greater on the left than on the right, symptomatic, 
with no functional impairment noted.  

VA outpatient records, dated in February 1992, reflect the 
veteran's complaints of numbness from the waist down and, in 
September 1992, he complained of low back pain with numbness 
below the waist.  X-rays showed slight straightened lumbar 
spine. 

In January 1993, the RO received a Report of Accidental 
Injury (VA Form 21-4176).  The veteran indicated that in 
approximately October 1987, while stationed at Fort Benning, 
Georgia, his knee buckled and he fell down a hill while 
participating in a twenty-mile road march with full pack and 
equipment.  He reported that he injured his legs, back and 
feet and sustained minor arm bruises.  The veteran said that 
he was treated for his foot pain and told doctors of his back 
pain but was not treated for it.  Since then, the veteran 
described worsening back pain that caused leg and arm pain. 

An April 1993 VA neurologic consultation report indicates 
that the veteran was seen for complaints of low back pain and 
numbness.  He gave a history of back injury from carrying a 
heavy load in service on a march when he fell and rolled over 
then had radiating low back pain and numbness.  X-rays and 
further studies were recommended.  According to a July 1993 
VA record, x-rays showed no evidence of degenerative joint 
disease. 

In his numerous written statements, and at his personal 
hearing at the RO in April 1993, the veteran indicated that 
he initially injured his back in service in September or 
October 1987 while on a road march with full packs.  When his 
leg buckled, he testified that he rolled down the side of a 
hill, hit the quick releases on his backpack, but forgot to 
unsnap the belt and the pack jerked him around at the waist 
and pulled him flat down on his back.  He felt foot pain and 
persistent radiating back pain that went down his right leg, 
and currently went down his left leg.  The veteran was 
transported back to the company area by truck and then went 
to the medical center the next day.  He did not recall 
receiving x-rays and said medical personnel said his back 
problem was due to his foot problem.  Thereafter, the veteran 
described constant back pain that radiated down his buttocks 
and legs, like a leg spasm, that required his using canes and 
crutches to ambulate.  

A September 1993 VA radiology report of x-rays of the 
veteran's lumbosacral spine revealed no evidence of fracture 
or dislocation.  The vertebral bodies were normally aligned 
and the disc spaces were of normal width.  There was some 
calcification visualized within the aorta.

Statements from the veteran's service comrades, dated in 
August and September 1994, are to the effect that in 1987 and 
1988 the veteran was noted to have medical problems 
associated with his feet, legs, knees and low back.  The 
veteran was observed to use crutches or walking canes due to 
leg numbness or buckling and experienced difficulty moving 
around on his feet.

A November 1994 VA neurologic consultation report reflects 
the veteran's complaints of worsening low back pain, sciatica 
and paresthesia since 1987.  The record indicates that a 
September 1993 computed tomography (CT) of the cervical and 
lumbosacral spine did not show significant abnormalities.  
The clinical impression was no neural disease and no current 
evidence of musculoskeletal disease.  X-rays of the veteran's 
lumbosacral spine did not show fracture.

A January 1997 VA radiology report of a CT of the veteran's 
lumbosacral spine showed disc bulging at L4-L5 with minimal 
indentation on the thecal sac.  There was no evidence of disc 
herniation.  A February 1997 clinical record reflects the 
veteran's complaints of increased low back pain since 1987.  
He had not worked since 1994 when he graduated from a 
university.  A magnetic resonance image (MRI) was ordered.

In a March 1997 statement, [redacted], the veteran's 
college classmate, reported that the veteran needed special 
seating to move around during class and the veteran's 
physical problems appeared debilitating.  In an August 1997 
statement, [redacted] said he knew the veteran for four 
years and was his teacher in a degree program.  Mr.[redacted]
observed that the veteran was often unable to sit through an 
entire class, occasionally required assistance in getting up 
at the end of class, experienced pain that forced him to 
leave in the middle of a class and some times did not attend 
class.

Pursuant to the Board's December 1996 remand, in August 1997, 
the veteran underwent VA orthopedic examination, conducted by 
a physician's assistant (PA), and gave a history of low back 
pain since 1987 when he fell approximately twenty feet down a 
hill side while on a road march.  The veteran complained of 
left buttock pain that radiated down his left leg and had 
pain with prolonged standing, sitting or squatting.  
Examination findings showed point tenderness of the left 
buttock cheek, positive single leg raise on the left, painful 
range of motion with flexion and extension of the back and no 
paraspinous spasm.  The PA said that the claims file was 
reviewed and diagnoses included status post lower back injury 
with chronic mechanical low back pain with left leg 
radiculopathy but without neurological involvement.  There 
was no knee or hip involvement.

Also in August 1997, the veteran underwent VA examination by 
a VA neurologist who indicated that he had examined the 
veteran in February 1995.  In a detailed and lengthy 
examination report, the VA physician reviewed the veteran's 
service medical records, noting the absence of complaints or 
treatment of a back disorder until examined for separation 
when the veteran reported his knee buckled, he fell and hurt 
his back in October 1987.  The neurologist said that VA 
outpatient records after service reflected that the veteran 
underwent many diagnostic procedures that showed no 
abnormality, including CT scans in September 1993 and January 
1997 and electromyograph (EMG) studies in May 1993.  At the 
time of VA examination, the veteran said he had not worked 
since 1988, had earned college degrees in business 
administration accounting and economics and had been unable 
to find work. He and his family lived in a house and he was 
able to care for it and the lawn.  He complained of sleep 
problems due to discomfort associated with back pain, had 
undergone numerous diagnostic procedures for his back, with 
multiple efforts at symptom relief that were unsuccessful and 
said he had always had pain in his left lower extremity, that 
he described as in the bone and worsened with sitting.  The 
veteran said his symptoms began in 1987 or 1988, when he had 
spasms, numbness and tingling.

In the diagnosis, the VA neurologist said that, as when the 
veteran was examined in 1995, it was impossible to identify 
neurological or musculoskeletal disease beyond the known 
right knee and peroneal nerve injury that left him with 
minimal changes.  There was no evidence that the minimal 
changes in extension of the foot and toes had any effect on 
any portion of the veteran's body, including his spine.  Nor 
did the veteran's flat-footedness appear to be a source of 
spinal disease.  In the VA neurologist's opinion, the veteran 
required no additional medical care or investigation and 
there was no evidence of disability arising from the low 
back.  There were no manifestations of disability.  The 
neurologist commented that, regarding the veteran's low back 
pain, there was no marker of canal stenosis, degenerative 
joint disease beyond that which might reasonably be expected 
in another person of his age, mechanical instability, 
compression of the cauda equina or involvement in any fashion 
of peripheral nerve or nerve root.  Further, the VA examiner 
recognized no significant disorder of either knee.  There was 
no evidence of disease of the left lower extremity and there 
was no evidence of a relationship between the veteran's 
symptoms and events that occurred in service.  In the VA 
neurologist's opinion, it was totally unlikely that any of 
the veteran's current complaints were attributable directly 
or indirectly to military service.  There was no evidence in 
population studies that pronator or valgus deformities at the 
ankle had any effect on the back and no evidence that the 
status of the arch of the foot had any effect on the back.  
The veteran's residual peroneal neuropathy that dated to 1973 
and was a triviality did not interfere with his function.   

In response to the RO's request, in a March 1998 statement, 
Dr. M.M.M., D.O., M.P.H., an occupational medicine 
consultant, indicated that he reviewed the VA orthopedic and 
neurologic examination reports and opined that the findings 
of the neurology consult were more thorough and specific.  
Dr. M.M.M. concurred with the neurologist's opinion that it 
was unlikely that the veteran had a service-connected 
disability related to his low back or left lower extremity.

In a June 1998 statement, Daniel O. Reiter, D.C., said he 
first examined the veteran earlier that month.  The veteran 
complained of low back pain as a direct result of an 
accidental fall that occurred in 1987.  In Dr. Reiter's 
professional opinion, the veteran's history and symptoms 
correlated with exam findings that were the expected findings 
of a person who had a low back injury from an accidental fall 
in 1987. It was further noted that the veteran's x-ray 
findings supported an injury of approximately ten to fifteen 
years ago. 

II. Analysis

According to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
service. "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Even if there is no record of 
arthritis in service, its incurrence in service will be 
presumed if it was manifest to a compensable degree within 
one year after service. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  While the 
disease need not be diagnosed within the presumptive period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree.  Id.

After a claim has been found well grounded, the Board must 
weigh the medical evidence of record.  The U.S. Court of 
Appeals for Veterans Claims (known as the U.S. Court of 
Veterans Appeals prior to March 1, 1999) has held that 
"credibility and weight to be attached to these opinions 
[are] within the province of the [Board as] adjudicators..."  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran has contended that service connection should be 
granted for a low back and left knee and leg disorders.  
Service medical records for the veteran's first and second 
periods of service are entirely negative for complaints or 
treatment referable to left knee and leg and back disorders.  
When examined for discharge in July 1988, the MEB examination 
diagnosed flat feet and was devoid of findings referable to a 
left knee, leg or back disorder.  When examined by VA in 
September 1989, a back disorder was not diagnosed and, 
although x-rays showed minimal degenerative spurring, 
subsequent diagnostic studies showed no abnormality.

The Board finds that the August 1997 VA neurologist's medical 
opinion regarding the veteran's complaints of low back and 
left leg and knee disorders to be more probative than that 
advanced the same month by the VA PA or Dr. Reiter, a 
chiropractor, due to the neurologist's more specialized 
training and expertise, as opposed (presumably) to the PA and 
the chiropractor, in the field of neurology.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a medical professional is 
not competent to opine as to matters outside the scope of his 
or expertise).  In addition, relative to the respective 
opinions offered by the PA in August 1997 and Dr. Reiter in 
June 1998, and the VA neurologist in August 1997, the Board 
is of the view that the latter was of far greater clinical 
integrity.  In this regard, while the former were apparently 
predicated principally on wholly neutral considerations 
gleaned via the PA's review of the veteran's claims file (but 
not described, in any way, as related to current 
symptomatology and pathology) and Dr. Reiter's history 
obtained from the veteran, the latter (neurologist's opinion) 
was predicated on considerations unique to the veteran alone, 
to include an extensive review and delineation of the 
veteran's entire medical file, in conjunction with the 
absence of pertinent clinical indicia, notably abnormal CT 
and EMG reports consistent with low back disability.  To the 
extent, then, that the foregoing provides (in relative 
contradistinction to the PA's and Dr. Reiter's opinions) an 
explanation and amplifies (owing to factors unique to the 
veteran alone) the opinion advanced by the VA neurologist, 
the clinical integrity of the opinion is thereby enhanced.  
See Green v. Derwinski, 1 Vet. App. 121, 123 (1994).  While 
the VA neurologist not only specifically indicated that he 
reviewed the veteran's contemporaneous service medical 
records with pertinent diagnoses set forth in the examination 
report, there is no indication that Dr. Reiter or the PA did 
the same and, in addition, Dr. Reiter, apparently had 
knowledge of the veteran's case only since 1998.  The latter 
consideration is significant because, while an examiner can 
render a current diagnosis based upon his examination of the 
veteran, his opinion regarding the etiology of the underlying 
condition, without a thorough review of the record, can be no 
better than the facts alleged by the veteran.  Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  All of the medical 
evidence of record clearly indicates that the veteran was not 
diagnosed with a low back and left knee and leg disorders, 
does not presently have a left knee or leg disorder and any 
complaints of low back pain, are unrelated to his military 
service.

The Board has also considered the veteran's assertions, as 
reflected on several written submissions and in his oral 
testimony, that are to the effect that his low back and lower 
left extremity disorders are, indeed, of service origin.  
However, while he is competent to provide evidence of visible 
symptoms, he is, being a lay person, not competent to provide 
evidence that requires medical knowledge.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  In view of such latter 
factor, then, in addition to the reasoning advanced in the 
preceding paragraphs, the Board is constrained to conclude 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a low back 
disorder and left knee and leg disorders.

Accordingly, as it has not been shown that the veteran's low 
back and left knee and leg disorders are related to service 
or an incident thereof, service connection for low back and 
left knee and leg disorders must be denied.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The evidence is not so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.

Finally, the Board notes that, according to an undated Social 
Security Administration (SSA) award decision, SSA found the 
veteran to be disabled since September 1997.  The SSA held 
the veteran to be disabled due to disabilities including 
mylolumbar disc disease, left shoulder strain and PTSD.  It 
has not been averred that the SSA decision or records 
(primarily post-service VA medical records) supporting such 
decision serve to establish that the claimed conditions had 
their onset in service or is otherwise related thereto.


ORDER

Service connection for a low back disorder is denied.

Service connection for left knee and left leg disorders is 
denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals



 

